Citation Nr: 1505864	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 12, 2010, for the award of additional compensation benefits for B. G., the Veteran's dependent spouse.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1972 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current spouse, B. G., applied for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits within one year of her marriage to the Veteran on August [redacted], 2008.  


CONCLUSION OF LAW

The criteria for an effective date of August [redacted], 2008, for the award of additional benefits for a dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.400, 3.401(b) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a dependent spouse.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage.  38 U.S.C.A. § 5110(n) (West 2014).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises, in this case, the date of marriage; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) (2014).

The "date of claim" for additional compensation for a dependent spouse is either (1) the date of the Veteran's marriage, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1) (2014).  

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c) (West 2014).  

In this case, the effective date may not be the date of the qualifying rating, November 2, 1990, because at that time the Veteran was married to F. S., his former spouse.  Dependency arose for B. G. on August [redacted], 2008, the date she and the Veteran were married.  The date of claim is also August [redacted], 2008, because the Veteran informed VA that he and B. G. were married within one year of their marriage.  

The Veteran asserts that B. G. applied for CHAMPVA benefits within one year of their marriage.  In support of his claim, he submitted a photocopy of the envelope that contained B. G.'s initial CHAMPVA ID card.  The postage date is not legible on the copy he provided, but there is nothing in the record to indicate that his assertion is not credible.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that he filed for CHAMPVA benefits for B. G. within one year of August [redacted], 2008.  The Veteran also included a photocopy of B. G.'s CHAMPVA ID card, which stated that B. G.'s "Member Number" was her Social Security number.  Therefore, B. G.'s Social Security number was provided to VA within one year of her marriage to the Veteran.  38 U.S.C.A. § 5101(c) (West 2014); 38 C.F.R. § 3.401(b)(1) (2014).  CHAMPVA is a program administered by VA, and therefore VA had been properly notified that the Veteran and B. G. were married within one year of their marriage on August [redacted], 2008.  Resolving all doubt in favor of the Veteran, an effective date of August [redacted], 2008 for the addition of a dependent spouse is granted.  38 U.S.C.A. § 5107(b) (2014).  


ORDER

An effective date for the award of additional benefits for a dependent spouse of August [redacted], 2008 is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


